Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of the amendment filed on 5/11/2022. Claim 1 has been amended; claims 7, 9, 10 have been cancelled.
Applicant’s arguments on 5/11/2022, with respect to the amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Regarding Objection to the Drawings, Applicant’s Fig. 1 amended on 5/11/2022 (position of liquid crystal layer 13) have been fully considered, and the Objection to the Drawings has been withdrawn. 
Claims 1-6, 8, and 11-19 are pending.

Allowable Subject Matter
Claims 1-6, 8, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…each of the sub- pixel areas corresponds to one of the red color resistance, the green color resistance, the blue color resistance, and white color resistance disposed on the color filter substrate, wherein one of the sub-pixel areas corresponding to the red color resistance is defined as a first sub-pixel area, one of the sub-pixel areas corresponding to the green color resistance is defined as a second sub- pixel area, one of the sub-pixel areas corresponding to the blue color resistance is defined as a third sub-pixel area, and one of the sub-pixel areas corresponding to the white color resistance is defined as a fourth sub-pixel area; and a liquid crystal layer disposed between the array substrate and the color filter substrate; wherein the fourth sub-pixel area is provided with a heating layer; the array substrate further comprises a plurality of first heating traces and a plurality of second heating traces; the heating layer, the first heating traces, and the second heating traces are configured to heat the liquid crystal layer; wherein the first heating traces go through a display area of the liquid crystal di splay panel, the second heating traces are disposed along an edge of the heating layer, and the heating layer and the second heating traces are connected to the first heating traces; wherein the heating layer completely covers the fourth sub-pixel area.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-6, 8, and 11-19 are also allowed due to their virtue of dependency.
Jin US 2017/0131608, Zhao et al. US 2020/0073168, Yang et al. US 2015/0138462, Mainguet et al. US 2018/0032781 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871